Exhibit 10.1.1

Lino Lakes Sale Contract

Final July 20, 2015

 

 

CONTRACT

 

 

AGREEMENT made as of the 20th day of July, 2015 (this “Contract”) between Lino
Lakes Realty, LLC, a Delaware limited liability company, having an office c/o
Sentinel Real Estate Corporation, 1251 Avenue of the Americas, New York, New
York 10020 ("Seller") and Biynah Industrial Partners, LLC, a Minnesota limited
liability company, having an office at 222 S. 9th Street, Suite 2870,
Minneapolis, Minnesota 55402 (“Buyer").

 

W I T N E S S E T H:

 

1.

Sale, Definitions.

 

1.1     (a)     Seller agrees to sell, assign, convey and transfer to Buyer and
Buyer agrees to purchase from Seller the Premises (as defined in 1.3) located at
435 Park Court, Lino Lakes (Anoka County), Minnesota 55014, for the price and on
the terms hereafter stated.

 

  (b)     The Purchase Price for the Premises is SIXTEEN MILLION FIFTY THOUSAND
DOLLARS ($16,050,000), to be paid as follows:

 

(i)     ONE HUNDRED THOUSAND DOLLARS ($100,000) at the execution of this
Contract, in escrow to Escrowee, to be disbursed as provided in this Contract.

 

(ii)     ONE HUNDRED THOUSAND DOLLARS ($100,000) upon delivery of Buyer's notice
that it has decided to proceed with the purchase of the Premises as provided in
2.1(b), in escrow to Escrowee, to be disbursed as provided in this Contract.

 

(iii)     The balance of the Purchase Price, after application of the Deposit
(as defined in 1.3) and adjustments under 8, at Closing in cash.

 

1.2     All Closing cash payments shall be made by Buyer by wire transfer in
Federal funds to the Escrowee's account and by Escrowee to Seller's account at a
bank designated by Seller or as Seller shall otherwise direct.

 

1.3     For the purposes of this Contract, unless the context shall otherwise
indicate, the terms set forth below shall be defined as follows:

 

The word "Buyer" shall include an assignee, approved by Seller or authorized by
the terms of 11, all in accordance with and subject to 11.

 

The word "Closing" shall mean the consummation of the transactions referred to
in this Contract which shall occur upon the delivery of the deed described in
7.3(a), the delivery of the other documents described in 7 and the payment of
the Purchase Price as provided in 1.1(b) and shall occur on August 28, 2015 (the
"Closing Date"). Time shall be of the essence with respect to the obligation of
Buyer to purchase the Premises at Closing.

 

The words “Decision Date" shall mean August 7, 2015.

 

 
 

--------------------------------------------------------------------------------

 

Lino Lakes Sale Contract

Final July 20, 2015 

 

The term "Deposit" shall mean the sum of (i) the payment of $100,000 as provided
in 1.1(b)(i), (ii) if applicable, the payment of $100,000 as provided in
1.1(b)(ii), and (iii) any income or interest earned on those sums as provided in
10.2.

 

The words "Effective Date" shall mean the date on which both parties shall have
signed this Contract and shall be confirmed by notice from the later of the
parties to sign.

 

The word "Escrowee" shall mean the Title Company, acting as escrowee under this
Contract. 

 

The word “Exceptions” is defined in 2.4(a).

 

The words "Good Title" shall mean good and marketable title in fee simple, free
and clear of all liens, encumbrances, agreements, restrictions and burdens,
except for Permitted Encumbrances.

 

The words "Governmental Authority" shall mean the municipal, district, state and
Federal governments, and agencies, authorities, courts and officers of any of
them having jurisdiction of the Premises.

 

The word "Improvements" shall mean the buildings, structures and other
facilities on the Land as described on Schedule 1, together with the fixtures
owned by Seller and installed and used in connection with the operation of the
buildings and structures on the Land.

 

Phrases referring to "the knowledge of Seller" or words to similar effect shall
only refer to the actual knowledge of Martin J. Cawley and the actual knowledge
of any other person or any knowledge which would be imputed to any of those
persons or to Seller as a matter of law shall not be deemed to be covered by
those phrases. 

 

The words "Leases" shall mean the tenant leases at the Premises any contracts or
licenses for occupancy or rights to possess any part of the Premises, which have
been executed by, or assumed by, Seller.

 

The words "Legal Requirements" shall mean all laws, statutes, codes, ordinances,
acts, orders, judgments, decrees, injunctions, rules, regulations, permits,
licenses, authorizations, directions and requirements of all Governmental
Authorities in force on the date of this Contract.

 

The words "Permitted Encumbrances" shall mean the matters, exceptions and state
of facts affecting title to the Premises determined as provided in 2.4. 

 

The word "Premises" shall mean the parcel of land described in Schedule 1 (the
"Land") and the Improvements located thereon.

 

The words “Purchase Price” shall mean the sum referred to in 1.1(b).

 

The words “Related Persons” are defined in 2.2(b)(i).

 

 
2

--------------------------------------------------------------------------------

 

Lino Lakes Sale Contract

Final July 20, 2015 

 

The phrase "Seller has not received any notice" shall mean that neither Seller
nor its managing agent, Sentinel Real Estate Corporation ("SREC"), has received
originals or copies of written notices of the subject matter referred to in the
representation. 

 

The words “Service Contract” shall mean any management, rental (other than
tenant Leases), telecommunications, cable, brokerage or other service or supply
contract or agreement.

 

The word “Survey” is defined in 2.4(a).

 

The words "Termination Option" shall mean an option by a party to terminate this
Contract, to be exercised by written notice to the other party on the conditions
set forth with respect to the specific Termination Option, pursuant to which
this Contract shall terminate and neither party shall have any obligations of
any nature to the other hereunder or by reason hereof, except that the
provisions of 2.2, 9, 10, 13, 17 and 21 shall survive that termination and
Escrowee shall return the Deposit to Buyer (less the sum of $100 which shall be
delivered by Escrowee to Seller as consideration to Seller for entering into
this Contract and the Termination Options provided herein) except for an
exercise of the Termination Option provided in 21.2 by Seller, in which case the
Deposit shall be paid over as provided in 21.2. Time shall be of the essence in
the exercise or deemed exercise of any Termination Option granted in 2.1 or
2.4. 

 

The words “Title Commitment” are defined in 2.4(a). 

 

The words "Title Company" shall mean First American Title Insurance Company,
1900 McGladrey Plaza, 801 Nicollet Mall, Minneapolis, MN 55402, Attn: Kristi
Broderick. 

 

The words “Title Evidence” are defined in 2.4(a).

 

 

2.

Buyer's Due Diligence, Acceptance, Covenants, Acknowledgments.

 

2.1     (a)     Seller agrees to allow Buyer access during regular business
hours to the books and records for the Premises and to the Premises to inspect
the Premises, including but not limited to engineering inspections, to conduct
its environmental review of the Premises, including but not limited to testing
of soil conditions and emissions and for the presence or absence of hazardous
materials in the Improvements or otherwise on or about the Premises, to inspect
the books and records of the Premises and the public records in respect of the
Premises to determine the physical condition, the financial condition and the
legal compliance of the Premises, and to review any other matter related to the
Premises. Seller has delivered to Buyer (or shall deliver not later than the
third day after the Effective Date) the documents described in Schedule 2.1(a).

 

(b)     If Buyer decides to proceed with the purchase of the Premises, then
Buyer shall so notify Seller and Escrowee unconditionally on or before the
Decision Date and Buyer shall then be deemed to have accepted the physical
condition, the legal compliance and financial condition of the Premises, subject
to the express terms of this Contract. If Buyer decides that it will not proceed
with the purchase of the Premises, Buyer shall on or before the Decision Date
exercise a Termination Option. If Buyer fails to notify Seller and Escrowee of
its decision on or before the Decision Date or if Buyer’s notice shall not be
unconditional, Buyer shall be deemed to have notified Seller and Escrowee on the
Decision Date that Buyer is exercising that Termination Option.

 

 
3

--------------------------------------------------------------------------------

 

Lino Lakes Sale Contract

Final July 20, 2015

 

(c)     If Buyer notifies Seller that it has decided to proceed with the
purchase of the Premises in accordance with 2.1(b), Buyer shall have no
Termination Option, except as provided in 2.4(b), 4, 5 or 21.1 of this Contract.

 

2.2     Buyer agrees as follows:

 

(a)     Buyer shall pay all costs of its inspection and testing. If Buyer shall
intend to carry out any test, inspection or investigation involving the physical
disturbance of any portion of the Premises whereby a tenant would be
inconvenienced, Buyer shall give Seller at least two (2) business days prior
notice of such intention and the conducting of such test, inspection and
investigation shall be subject to Seller’s reasonable regulations; provided
however, that in no event shall Buyer be permitted to perform soil borings or
other invasive tests on the Premises without Seller’s prior written consent,
which consent shall not be unreasonably withheld, conditioned or delayed. Buyer
shall repair any damage to the Premises caused by Buyer's entry onto the
Premises for purposes of the inspections described in 2.1. Buyer shall
indemnify, defend and hold Seller harmless from and against all obligations to
and liens of any contractor, agent, representative or other person employed by
Buyer and any and all damages, expenses, claims or liabilities (including
reasonable attorneys’ fees and disbursements) for personal injury or property
damage caused by any such entry onto the Premises by Buyer, its representatives
and agents, including, but not limited to, any claims raised by any tenant at
the Premises relating to the disruption of such tenant’s right to quiet
enjoyment of its premises. Buyer represents and warrants that it, or an
affiliate of Buyer, carries not less than $2,000,000 general liability insurance
with a contractual liability certificate which insures its indemnity obligations
under this Contract, which names Seller and Seller’s property manager, Sentinel
Real Estate Corporation, as additional insureds thereunder. Buyer shall deliver
a certificate evidencing such insurance coverage to Seller prior to any access
by Buyer to the Premises. The provisions of this 2.2(a) shall survive the
Closing or termination pursuant to a Termination Option, and shall not be
subject to the limitation contained in 21.2.

 

(b)     (i)     Buyer shall not disclose, and shall not authorize any Related
Person (as defined below) to disclose, to any person (other than the persons
described below or as required by applicable Legal Requirement) any information
relating to the Premises received directly or indirectly from Seller or through
Buyer's inspection and testing processes, unless and until the contemplated
transaction shall close. Buyer may make a disclosure of appropriate information
to any attorney, engineering consultant, accountant, or employee of Buyer and to
any person that is or may be providing equity or debt (either secured or
unsecured) financing to Buyer (such persons being called "Related Persons"),
provided Buyer has advised the Related Persons of the confidential nature of the
information and the existence of this agreement against disclosure, and, if the
Related Person is not regularly employed or retained by Buyer, such advice shall
be in writing and shall also state that the Related Person is not authorized to
disclose any of such information, except as provided above.

 

(ii)     Buyer hereby agrees that if the transactions contemplated herein do not
occur for any reason whatsoever (including, but not limited to, the exercise of
a Termination Option by either party or a default by either party), upon written
request of Seller, Buyer shall return to Seller all documents, surveys and other
written information of whatever kind or nature in the possession of Buyer which
have been provided by Seller in connection with the contemplated transactions.

 

 
4

--------------------------------------------------------------------------------

 

Lino Lakes Sale Contract

Final July 20, 2015

  

(iii)     Buyer's obligations pursuant to 2.2(b)(i) and 2.2(b)(ii) shall survive
the Closing or termination of this Contract pursuant to a Termination Option.

 

2.3     Buyer acknowledges that:

 

(a)     Seller will deliver, or cause to be delivered, to Buyer and will make
available to Buyer reports, documents, books, records and other written and
graphic material pursuant to 2 and the other terms of this Contract that may
have been prepared by persons other than Seller or have been prepared by or on
behalf of Seller in reliance on information provided by persons other than
Seller, as to which, except as expressly set forth in this Contract, Seller
makes no representation or warranty whatsoever, express or implied, with respect
to the content, completeness or accuracy of any such materials or with respect
to any of the matters disclosed thereby and that, except as expressly set forth
in this Contract, Buyer releases Seller from all claims and liabilities in
connection with information that is contained in, or that might have been
contained in, such materials.

 

(b)     If Buyer notifies Seller that it has decided to proceed with the
purchase of the Premises as provided in 2.1(b), except as expressly set forth in
this Contract, it shall be deemed to have inspected, or caused to be inspected,
the Premises and independently investigated, analyzed and appraised the value
and the profitability thereof and to be fully familiar and satisfied with the
condition and repair of the Premises, the value, income, expenses and operation
thereof, applicable land use Legal Requirements, compliance with Legal
Requirements and the uses which may be made of the Premises, and any other
matter with respect thereto;

 

(c)     (i)     Without limiting the generality of 2.3(a) and 2.3(b) Buyer also
acknowledges that certain materials and substances that were in common use
without regulation at and since the original construction of the Improvements
are now deemed to be hazardous materials or hazardous substances under
applicable Legal Requirements or the use, or the method of use, of such items
may now be prohibited or regulated, that some of those materials and substances
may have been used in the original construction of the Improvements or the
subsequent maintenance of the Premises, that prior owners of the Premises or
adjacent property may have stored, released, transported or otherwise disposed
of material on such properties deemed to be hazardous substances under
applicable Legal Requirements, that certain natural conditions, such as radon
and biological contaminants (such as mold, mildew, or fungi, including any
substance produced by, emanating from, or arising out of any such biological
contaminants), that may be health hazards may be present and may be further
aggravated by the construction and repair of the Improvements, and that,
notwithstanding Seller making available any environmental studies, reports and
investigations but except as expressly set forth in this Contract, Buyer will be
solely responsible for all investigation or inquiry into such items and, if
Buyer shall buy the Premises, Seller shall not be responsible to Buyer for any
costs of removal and remediation (including consequential damages) of such
items, including without limitation radon, biological contaminants,
asbestos-containing materials, lead-based paint and any other materials
described in said environmental studies, reports and investigations.

 

 
5

--------------------------------------------------------------------------------

 

Lino Lakes Sale Contract

Final July 20, 2015

  

  (ii)     Without limiting the generality of, and subject to the provisions of,
2.3(a) and 2.3(b), Buyer further acknowledges that Seller does not intend to
provide to Buyer any information with respect to the physical condition of the
Premises other than the documents relating to such which are listed on Schedule
2.1(a) to the Contract furnished (or made available) to Buyer with respect to
the Premises and any environmental studies, reports and investigations referred
to in 2.3(c)(i) which may be furnished to Buyer (as such are listed on Schedule
2.1(a) to the Contract).

 

(d)     Except as expressly set forth in this Contract, neither Seller nor any
agent or representative of Seller has made, and Seller is not liable for or
bound in any manner by, any express or implied warranties, guarantees, promises,
statements, inducements, representations or information pertaining to the
Premises, or any part thereof, the physical condition, legal compliance, income,
expenses or operation thereof, the uses which can be made of the Premises or any
other matter or thing with respect thereto, and that without limiting the
foregoing, except as expressly set forth in this Contract, Seller is not liable
for or bound by (and Buyer has not relied upon) any verbal or written
statements, representations, real estate brokers' "set ups" or any other
information respecting the Premises furnished by Seller or any broker, employee,
agent, consultant or other person representing or purportedly representing
Seller.

 

(e)     Except as expressly provided herein, no responsibility has been assumed
by Seller as to the condition or repair of the Premises or the value thereof or
as to any other fact which has or might affect the Premises or the condition,
repair, value, expense of operation or income potentials thereof.

 

(f)     BUYER, BY RECORDATION OF THE DEED, SHALL ACCEPT THE PREMISES "AS IS",
"WHERE IS", AND "WITH ALL FAULTS" AS OF THE CLOSING DATE, WITHOUT ANY
REPRESENTATION OR WARRANTY WHATSOEVER EXCEPT AS SET FORTH IN THIS CONTRACT,
INCLUDING, WITHOUT ANY LIMITATION AS TO ITS CONDITION, FITNESS FOR ANY PURPOSE
OR MERCHANTABILITY OR COMPLIANCE WITH LEGAL REQUIREMENTS, OR ANY OTHER WARRANTY,
EXPRESS OR IMPLIED, EXCEPT AS SET FORTH IN THIS CONTRACT.

 

2.4     (a)     Within three (3) days after the Effective Date, Seller shall
deliver to Buyer a copy of the latest existing survey of the Premises prepared
by Rehbein Companies certified on September 26, 2005 by Richard C. Person, MN
RLS No. 23300 (the “Survey”). Immediately after the Effective Date, Buyer, at
Seller's cost and expense, shall obtain a title insurance commitment issued by
the Title Company (the "Title Commitment"), setting forth the status of the
title to the Premises, with copies of all documents and other items referred to
in the Title Commitment as exceptions (the Survey and the Title Commitment being
referred to the "Title Evidence"). Copies of the Title Commitment and the Title
Evidence shall be simultaneously delivered to Seller and Buyer. Buyer shall
notify Seller within ten (10) business days after receipt of the Title Evidence
of its objection to any of the exceptions, defects or objections set forth in
the Title Commitment or to any matter disclosed by the state of facts shown on
the Survey (such objections being referred to as the "Exceptions"). If Buyer's
notice shall not include exceptions, defects or objections listed in the Title
Commitment or any matter disclosed by the state of facts shown on the Survey,
Buyer shall be deemed to have waived its right to object to such exceptions,
defects, objections, or matters and they shall be deemed to be "Permitted
Encumbrances". Seller shall satisfy, and pay all costs in connection with the
satisfaction of, any lien securing the payment of a liquidated sum (other than
any matter to be prorated as provided in 8). Seller shall notify Buyer within
seven (7) days after receipt of Buyer's notice whether it will be able to cure
or remove any other Exceptions. If Seller shall notify Buyer that it is not able
to cure or remove any such Exception, then Buyer shall, at its option, exercise
a Termination Option on account of that matter within five (5) days after
receipt of Seller's notice or Buyer shall be deemed to have waived its objection
to any such Exception, it shall be deemed to be a Permitted Encumbrance and this
Contract shall continue in full force and effect in accordance with its terms.

 

 
6

--------------------------------------------------------------------------------

 

Lino Lakes Sale Contract

Final July 20, 2015

 

(b)     If any new or updated survey of the Premises which may be obtained by
Buyer at its sole cost and expense shall disclose any survey matter not shown on
the Survey, or if any title continuation after the search date of the Title
Commitment shall disclose any exception, defect or objection not shown on the
Title Commitment, Buyer shall have the same rights to object to that matter,
exception, defect or objection as set forth in 2.4(a), to be exercised within a
reasonable period of time, considering the pendency of the Closing, but in no
event more than three (3) business days after receipt of such updated survey or
title continuation. 

 

2.5     On or prior to the Decision Date, Seller shall deliver to Buyer a
subordination, non-disturbance and attornment agreement (a “SNDA”) pursuant to
which each tenant under the Leases shall agree to subordinate its interest under
the its Lease to the lien of the mortgage to be given to Buyer’s lender, in
substantially the form of Schedule 2.5 attached hereto and incorporated herein
by reference, with such changes as are reasonably approved by Buyer.

 

2.6     On or prior to the Decision Date, Seller shall deliver to Buyer an
estoppel certificate (an "Estoppel") from each tenant under the Leases in
substantially the form of Schedule 2.6 attached hereto and incorporated herein
by reference, with such changes as are reasonably approved by Buyer. Buyer may
reasonably disapprove of any Estoppel in any of the following circumstances:

(i)

Any Estoppel evidences material defects that Seller is not obligated and is
unwilling to cure;

(ii)

Any Estoppel identifies material defaults by the Seller, as landlord; or

(iii)

Any Estoppel is materially inconsistent with the Lease (other than with respect
to defects or defaults which the Seller is obligated or willing to cure).

 

3.

Representations and Covenants.

 

3.1     Seller represents to Buyer:

 

(a)     Seller (i) is a duly organized and validly existing limited liability
company in good standing in its state of organization and in the State of
Minnesota; (ii) is duly bound by the actions and execution hereof by the officer
of its manager who executed this Contract; and (iii) has the authority and power
to enter into this Contract and to consummate the transaction provided for
herein.

 

(b)     The execution and delivery by Seller of, and the performance and
compliance by Seller with the terms and provisions of, this Contract do not
violate any of the terms, conditions or provisions of (i) its operating
agreement, (ii) any judgment, order, injunction, decree, regulation or ruling of
any court or other governmental authority to which Seller is subject, or (iii)
any agreement or contract listed on any Schedule to this Contract or any other
agreement or contract to which Seller is a party or to which it or the Premises
are subject, nor shall such execution, delivery, performance or compliance
constitute a material default thereunder or give to others any rights of
termination or cancellation in or with respect to the Premises. No consent,
waiver or approval by any third party is required in connection with the
execution and delivery by Seller of this Contract or the performance by Seller
of obligations to be performed by Seller under this Contract.

 

 
7

--------------------------------------------------------------------------------

 

Lino Lakes Sale Contract

Final July 20, 2015

  

(c)     Seller has not received any notice of any actions, suits, proceedings or
claims (including without limitation any in respect of environmental protection
Legal Requirements) pending or expressly threatened in writing against or
affecting Seller (in respect of the Premises) or the Premises, at law or equity
or before or by any Governmental Authority, except as shown on Schedule 3.1(c).

 

 

(d)     (i)     All Leases set forth on Schedule 3.1(d) are all the Leases in
existence as of the Effective Date. To Seller's knowledge, there are no defaults
under any Lease by Seller as landlord.

 

  (ii)     No tenant has been given free rent, any concession in the payment of
rent or any abatement in the payment of rent, except as set forth in the Lease.

 

  (iii)     Seller has paid all costs required to be paid by the landlord to the
tenant listed in Schedule 3.1(d) in connection with the leasing and preparation
of space and has paid all obligations for brokerage commissions and finders'
fees incurred in entering into that Lease.

 

  (iv)     The lease to the tenant listed on Schedule 3.1(d) is in force; to the
knowledge of Seller, any claims of default by the tenant are contained in the
tenant’s lease file; and, to the knowledge of Seller, the tenant is not in
default under its lease, except as set forth on Schedule 3.1(d).

 

(e)     The operating statement attached as Schedule 3.1(e) was prepared on a
cash basis (except for taxes, special assessments and insurance premiums) and is
true and correct in all material respects.

 

(f)     Seller has not received any notice from a Governmental Authority of any
violation of a Legal Requirement with respect to the Premises that has not been
cured.

 

(g)     Schedule 3.1(g) identifies the Service Contracts in effect at the
Premises.

 

(h)     Seller will pay all expenses incurred in the operation of the Premises
prior to Closing (except for any such expenses prorated pursuant to 8).

 

(i)     Seller has no actual knowledge of any underground storage tanks, wells
or individual sewage treatment systems located on the Premises.

 

(j)     Neither Seller nor any of its agents or affiliates has any ongoing
appeals in respect to the real estate tax or assessment payable in respect to
the Premises and has made no commitments or agreements with any taxing
authorities in respect thereto relating to assessments or taxes payable for any
year subsequent to the current taxes.

 

 
8

--------------------------------------------------------------------------------

 

Lino Lakes Sale Contract

Final July 20, 2015

  

(k)     Seller has not: (i) made a general assignment for the benefit of
creditors, (ii) filed any voluntary petition in bankruptcy or suffered the
filing of an involuntary petition by Seller's creditors, (iii) suffered the
appointment of a receiver to take possession of all, or substantially all, of
Seller's assets, (iv) suffered the attachment or other judicial seizure of all,
or substantially all, of Seller's assets, (v) admitted in writing its inability
to pay its debts as they become due, or (vi) made an offer of settlement,
extension or compensation to its creditors generally; and no attachments,
assignments for the benefit of creditors, or insolvency, bankruptcy,
reorganization, execution or other proceedings are pending or, to the best of
Seller's knowledge, threatened against Seller or the Premises, nor are any such
proceedings contemplated by Seller.

 

(l)     There are no other agreements to lease, sell, option, mortgage or
otherwise encumber or dispose of its interest in the Premises or any part
thereof, except for this Contract, the Leases, any subleases and as may be
disclosed by the title commitment obtained pursuant to 2.4(a).

 

(m)     There are no material service, supply, maintenance, leasing or
management agreements affecting the Premises or any part thereof, except the
Service Contracts.

 

(n)     The copies of documents comprising the Leases, Service Contracts and
materials to be delivered (or made available) to Buyer pursuant to this Contract
are accurate copies of all material documents comprising the Leases, Contracts,
and such materials.

 

(o)     Seller has not received notice of any proposed increase in real estate
tax assessments of all or any portion of the Premises or notice of any
assessments for municipal improvements, or the notice from the county assessor’s
office for assessment valuations for January 1, 2015. Seller shall give Buyer
prompt written notice of Seller’s receipt and shall provide a copy of such
notice to Buyer. Seller shall give Buyer prompt written notice of Seller’s
receipt, whether prior to, on or after the Date of Closing, of any proposed
increase in real estate tax assessment of all or any portion of the Premises or
of any assessments for improvements.

 

(p)     Solely for the purpose of satisfying Minnesota Statute 152.0275, Seller
represents that to the knowledge of Seller there has been no methamphetamine
produced on the Premises. 

 

3.2     Buyer represents to Seller that Buyer (i) is a duly organized and
validly existing limited liability company; (ii) is duly bound by the actions
and execution hereof by the officer who executed this Contract; and (iii) has
the authority and power to enter into this Contract and to consummate the
transaction provided for herein.

 

3.3     Between the Effective Date and the date of Closing, Seller agrees as
follows:

 

(a)     Seller shall not voluntarily create any liens, encumbrances, defects in
title, restrictions or easements (other than Permitted Encumbrances) affecting
the Premises.

 

(b)     Seller shall operate the Premises in substantially the same manner as
operated prior to the date of this Contract and will not execute any agreement
that is not cancelable on thirty days notice without penalty or premium.

 

 
9

--------------------------------------------------------------------------------

 

Lino Lakes Sale Contract

Final July 20, 2015

  

4.

Title, Title Insurance and Closing Conditions.

 

4.1     If at Closing Seller is unable to convey to Buyer Good Title to the
Premises subject to and in accordance with the provisions of this Contract or is
unable to satisfy any other condition to Buyer's obligations under this
Contract, then Buyer may either: (i) exercise a Termination Option, or (ii)
elect, as permitted by 4.2, to take such title as Seller is able to convey
pursuant to 4.2. Seller shall be entitled to a reasonable adjournment (not to
exceed in the aggregate thirty (30) days after the scheduled last day for
Closing) to remove any defects in, or objections to, Good Title or to fulfill
any condition to the performance of this Contract. Seller shall perform any
action required by 2.4 or covered by Seller's notice referred to in 2.4; but
Seller shall not be required to take or bring any action or proceeding or any
other steps to remove any other defects in, or other objections to, title or to
fulfill any other condition to the performance of this Contract or to expend any
moneys therefor, and, if Seller elects not to take any such steps, Buyer shall
not have any right of action against Seller, in law or in equity, for damages or
specific performance.

 

4.2     Buyer at any time may accept such title as Seller can convey without
reduction of the Purchase Price or any credit or allowance on account thereof or
other claim against Seller. The recordation of the deed to Buyer shall be deemed
to be full performance and discharge of every agreement and obligation in 2.4
and 4.1 and every condition precedent to Buyer's obligations in 6.1.

 

4.3     If the Premises shall at the time of Closing be subject to any liens,
encumbrances or other title exceptions that Buyer has objected to as provided in
2.4, those matters shall be deemed a Permitted Encumbrance if the title insurer
will issue or bind itself to issue a policy which will insure Buyer against
collection thereof from or enforcement thereof against the Premises.

 

5.

Casualty and Condemnation.

 

5.1     The risk of any loss by fire or other casualty or by the taking of the
Premises or any part thereof by eminent domain shall be assumed solely by Seller
until Closing, provided, however, that in the event of a casualty or a taking
causing a loss in an amount equal to or less than ten percent (10%) of the
Purchase Price, this Contract shall remain in force without reduction of the
Purchase Price and the sum of the insurance proceeds collected and the
deductible under Seller's insurance policy less any sums applied to restoration
of the Premises or the condemnation award allowed shall be paid over to Buyer
(or, if that amount has not been collected by Seller before Closing, it shall be
assigned to Buyer).

 

5.2     If fire or other casualty shall cause a loss in an amount more than ten
percent (10%) of the Purchase Price and the damage shall not be substantially
restored or repaired by Closing, or if a taking shall cause a loss in an amount
more than ten percent (10%) of the Purchase Price, then Buyer may exercise a
Termination Option within ten (l0) days after Seller shall give Buyer notice of
the particular events. If Buyer does not timely exercise this Termination
Option, the parties will proceed as provided in 5.1 with respect to a casualty
or a taking causing a loss in an amount equal to or less than ten percent (10%)
of the Purchase Price.

 

 
10

--------------------------------------------------------------------------------

 

Lino Lakes Sale Contract

Final July 20, 2015

 

5.3     If any event described in 5 shall occur, the provisions of 5 shall
control, and the Uniform Vendor and Purchaser Risk Act, or any successor statute
thereto, or similar laws shall not be applicable.

 

6.

Conditions Precedent.

 

6.1     As conditions precedent to Buyer's obligation to purchase the Premises
and to perform its other obligations under this Contract:

 

(a)     No event described in 2.4, 4 or 5 for which Buyer has a Termination
Option shall have occurred.

 

(b)     Seller shall have complied with its obligations under this Contract and
delivered all of the documents required by this Contract.

 

(c)     The representations made by Seller in this Contract shall be true and
correct in all material respects, except for representations referring to
Seller’s knowledge when Seller’s knowledge of a state of facts differing from
the representation first occurs because Buyer has informed Seller of such fact
or facts before the Decision Date.

 

6.2     As conditions precedent to Seller's obligation to transfer the Premises:

 

(a)     No event for which Seller has a Termination Option shall have occurred.

 

(b)     Buyer shall have made the payments provided in this Contract and
executed the documents referred to in this Contract.

 

7.

Escrow and Closing.

 

7.1     Seller and Buyer agree to use commercially reasonable efforts to perform
with reasonable dispatch the acts to be done by each of them to satisfy the
conditions precedent to the Closing.

 

7.2           (a)     Concurrently with the execution of this Contract and the
deposit of the sum set forth in 1.1(b)(i), each party shall execute such
separate escrow instructions with Escrowee as may be required by Escrowee for
the administration of the Deposit (as provided in 10) and as are consistent with
the terms of this Contract.

 

(b)     On or before the business day before the date of Closing, Seller and
Buyer shall complete, execute and deposit into escrow the amounts, instruments
and documents described in 1.1(b), 7.3 and 7.4, execute their respective Closing
escrow instructions to Escrowee and advise Escrowee of the prorations and
credits for all items referred to in 1.1(b) and 8, except Escrowee shall prorate
real estate taxes and allocate the costs of the title insurance premiums and
other closing costs as provided in this Contract.

 

 
11

--------------------------------------------------------------------------------

 

Lino Lakes Sale Contract

Final July 20, 2015

 

(c)     Buyer shall deposit immediately available funds required to complete the
Closing in form ready for wiring by Escrowee by the opening of business on the
date of Closing. Escrowee shall complete Closing by recording and delivering the
deposited documents and distributing the funds in accordance with the escrow
instructions.

 

7.3     Seller shall deliver the following:

 

(a)     A limited warranty deed, substantially in the form of Schedule 7.3(a),
conveying Good Title to the Premises to Buyer subject to Permitted Encumbrances
and other matters of record, executed in form for recording.

 

(b)     An assignment, substantially in the form of Schedule 7.3(b), of Seller's
rights under (x) the Leases and Service Contracts to be assigned pursuant to
this Contract (y) to the extent assignable, the governmental permits, licenses
and certificates relating to the Premises, the warranties and guarantees of
contractors and manufacturers, and all marketing, advertising, promotional
material and photographs therefor; and at the Premises the documents in Seller's
possession relating to each of the foregoing. 

 

(c)     A rent roll for the Premises (the "Rent Roll"), in the same form as
Schedule 3.1(d), dated no earlier than three (3) days before Closing, and the
lease records. 

 

(d)     An affidavit containing the information required by Section 1445 of the
Internal Revenue Code to establish that Seller is not a foreign person for
purposes of that Section.

 

(e)     A notice to the tenant of the change in ownership and the transfer of
security deposits (if any).

 

(f)     An affidavit in respect of mechanics liens and parties in possession in
reasonable and customary form sufficient to remove (or to limit to the rights of
tenants) the standard title insurance exceptions for such matters. 

 

(g)     Any other documents expressly required by the terms of this Contract.

 

7.4     Buyer shall execute and deliver the following:

 

(a)     An assumption of Seller's obligations under the Leases and Service
Contracts transferred to Buyer as provided in 7.3(b).

 

(b)     Any other documents expressly required by the terms of this Contract. 

 

7.5     Each party shall deliver to the other party and to Escrowee such duly
executed and acknowledged or verified certificates, affidavits and other
documents respecting the power and authority to perform the obligations
hereunder and as to the due authorization thereof by appropriate trust,
corporate, partnership or other proceedings and as to the authority of the
officer, partner or other representatives acting for it, as counsel for the
other party or the Title Company may reasonably request.

 

 
12

--------------------------------------------------------------------------------

 

Lino Lakes Sale Contract

Final July 20, 2015

  

7.6     Escrowee shall serve as the "real estate reporting person" (as such term
is defined in Section 6045(e) of the Internal Revenue Code of 1986, as amended)
and shall file the requisite Form 1099-S with the Internal Revenue Service in
accordance with said Section 6045(e) and the regulations issued thereunder. This
Contract shall constitute the designation agreement described in those
regulations, the name and address of Seller as transferor and Buyer as
transferee in the transaction contemplated hereby appear in 12 (as amended by
any notice given under 12 and, in case of any permissible assignment by Buyer,
by the notice of such assignment) and Seller, Buyer and Escrowee agree to retain
a copy of this Contract for a period of four (4) years following the end of the
calendar year in which the Closing occurs. The provisions of this paragraph
shall survive the Closing.

 

7.7     At any time and from time to time after the Closing, Buyer and Seller
agree to execute, acknowledge and deliver, or cause to be executed, acknowledged
and delivered such additional instruments or documents and to take or cause to
be taken such further action as the other party may reasonably request to
evidence and effectuate the transactions contemplated under this Contract.

 

8.

Adjustments.

 

8.1     The following shall be apportioned based upon the number of calendar
days in the measuring period as of the day prior to Closing:

 

(a)     Rents and additional rents, when, as and if collected.

 

(i)     The first rents collected after closing from the tenant shall be
successively applied to the payment of: (1) rents due and payable in the month
in which the Closing occurs and then (2) rents due and payable at the time of
receipt in the inverse order of accrual. Each type of rent and additional rent
payable by the tenant shall be separately prorated based upon the applicable
fiscal or calendar year set forth in the tenant's lease for the payment of
additional rent. Each party shall promptly account to the other party for any
rents received after Closing to which the other party would be entitled under
this 8.1(a). To illustrate the foregoing:

 

Assume the Closing occurs September 10; the tenant has not paid its base rent
for the months of August and September at Closing; the base rent is due on the
first day of each month; and after the Closing, the tenant pays more than one
month's rent and less than two months’ rent (and the parties decide to accept
the partial payment):

 

(y) if the tenant pays on September 20, Buyer shall prorate the base rent for
the month of September between Seller and Buyer, remit Seller's share of the
September rent to it, retain Buyer's share of the September rent and remit the
balance to Seller on account of the August rent; or

 

(z) if the tenant pays on October 5, Buyer shall prorate the base rent for the
month of September between Seller and Buyer, remit Seller's share to Seller and
retain the balance of the payment first for Buyer's share of the September rent
and the balance on account of the October rent.

 

 
13

--------------------------------------------------------------------------------

 

Lino Lakes Sale Contract

Final July 20, 2015

  

(ii)     Subject to the proration of payments of additional rent required above,
until the parties finally prorate all rent and additional rent, as hereinafter
provided, (a) Seller shall initially retain all monthly or other payments of
additional rent made by the tenant before the Closing Date (except payments made
more than one month in advance), and (b) Buyer shall initially retain all
monthly or other payments of additional rent made by the tenant following the
Closing Date (except payments delinquent at the time of Closing). As soon as
reasonably practicable following the end of the applicable fiscal year set forth
in the tenant’s lease for the calculation and payment of additional rent (the
"Applicable Fiscal Year"), Seller and Buyer shall reprorate the total additional
rent due from or to the tenant.

 

(iii)     As soon as reasonably practicable after the end of the Applicable
Fiscal Year (a) Buyer shall furnish to Seller a statement, certified to be true
and correct by Buyer, setting forth the operating expenses incurred by Buyer
during the period beginning on the Closing Date and ending on the last day of
the Applicable Fiscal Year and all reimbursements received during such period by
Buyer, as landlord under the lease, for the tenant’s share of operating expenses
for such Applicable Fiscal Year, and (b) Seller shall furnish to Buyer a
statement, certified to be true and correct by Seller, setting forth the
operating expenses incurred by Seller during the period beginning on the first
day of the Applicable Fiscal Year and ending on the Closing Date and all
reimbursements received during such period by Seller, as landlord under the
lease, for the tenant’s share of operating expenses for such Applicable Fiscal
Year. Buyer and Seller shall cooperate in good faith to exchange such
information as shall be required to prepare the appropriate reconciliation of
the tenant’s additional rent payments in a timely fashion.

 

(iv)     Following the completion of the necessary exchange of information and
resulting calculations, Buyer and Seller shall re-prorate the tenant’s
additional rent as set forth below. If the sum of all interim payments on
account of additional rent collected and retained by Seller from the tenant for
the tenant's Applicable Fiscal Year (reduced by the prorated portion of the
interim payment on account of additional rent paid for the month or quarter in
which the date when the prorated portion of such payment occurs for which Buyer
is given credit as set forth above) exceeds the amount of additional rent to
which Seller is entitled with respect to the tenant as set forth above, Seller
shall pay such excess to Buyer. If the sum of all interim payments on account of
additional rent collected and retained by Buyer for the tenant's Applicable
Fiscal Year exceeds the amount of additional rent to which Buyer is entitled
with respect to the tenant, Buyer shall pay such excess to Seller. If the sum of
the interim payments on account of additional rent collected by Seller and the
interim payments on account of additional rent collected by Buyer exceeds the
additional rent actually owed by the tenant for its Applicable Fiscal Year,
Buyer shall remit to, or give the tenant credit for, such excess and Seller and
Buyer shall make any necessary adjustment between them in accordance with the
immediately preceding sentences. If the sum of the interim payments on account
of additional rent collected by Seller and the interim payments on account of
additional rent collected by Buyer is less than the additional rent actually
owed by the tenant for its Applicable Fiscal Year, Buyer shall attempt to
collect such difference from the tenant and, upon such collection by Buyer,
Seller and Buyer shall make any necessary adjustment between them in accordance
with the immediately preceding sentences.

 

 
14

--------------------------------------------------------------------------------

 

Lino Lakes Sale Contract

Final July 20, 2015

  

(b)     Real and personal property taxes and installments of special assessments
imposed by governmental authorities (collectively, “Taxes”) and any assessments
by private covenant constituting a lien or charge on the Premises due and
payable in the calendar year of Closing. All prorations shall be based upon a
fraction determined by dividing the actual number of days elapsed up to the
Closing by 365. Seller shall pay all Taxes due and payable in the calendar years
prior to the calendar year of Closing, and Buyer shall pay all Taxes (including
assuming all levied and pending special assessments) due and payable in the
calendar years following the calendar year of Closing. In the event that as of
the Closing Date the actual tax bills are not available and the amount of Taxes
to be prorated as aforesaid cannot be ascertained with certainty, then rates and
assessed valuation of the previous year, shall be used, and when the actual
amount of Taxes for the year in question shall be determinable, then such Taxes
shall be re-prorated following Closing between the parties to reflect the actual
amount of such Taxes; provided, however, that no adjustment shall be made for
any increase in real estate taxes occurring by virtue of supplemental taxes
imposed on account of the sale of the Premises. If at any time, whether before
or after Closing, the Premises are reassessed and such reassessment results in a
refund of taxes or special assessments paid for any period prior to Closing,
such refund shall be the sole property of Seller, and to the extent that Buyer
shall receive the same, either directly or indirectly, Buyer shall transmit such
refund to Seller. The provisions of this paragraph shall survive the Closing.

 

(c)     Current monthly income and expenses under the Service Contracts assigned
or transferred to Buyer.

 

(d)     Utility charges payable by the owner of the Premises, including water
and sewer charges, except that where practicable, Seller shall undertake to
cause utility readings to be taken on the day prior to the Closing, and Seller
shall pay the charges for utility services based on such reading, Buyer paying
charges for all such utility services thereafter. 

 

(e)     In addition to the foregoing specific apportionments, Seller shall
receive all other income accrued to Closing and shall pay all other expenses
accrued or incurred in the operation of the Premises prior to Closing and Buyer
shall receive all other income accruing on and after Closing and shall pay all
other expenses incurred or accrued in the operation of the Premises on and after
Closing. Any item of income or expense which should be apportioned and which is
not or cannot be apportioned at Closing shall be duly apportioned as soon as
determined.

 

8.2     The following credits shall be given:

 

(a)     Buyer shall receive a credit in an amount equal to the sum of any
expenses to be paid post-Closing by Buyer to the extent such expenses pertain to
time periods prior to the date of Closing.

 

(b)     Seller shall receive a credit for any prepaid expenses paid by Seller to
the extent such expenses pertain to time periods commencing after the date of
Closing.

 

(c)     Buyer shall receive a credit for the aggregate amount of all security
deposits (if any) held by Seller under the tenant Leases at the date of Closing.

 

(d)     Buyer shall receive a credit of $50,000 to offset the costs of certain
parking lot repairs.

 

8.3     Seller shall pay the cost of title examination. Buyer shall pay the cost
of title insurance premiums for Buyer’s owner’s title policy and the cost (if
any) to update the Survey. Seller shall pay the transfer tax, documentary stamp
taxes and excise tax incurred on the transfer of the Premises. Seller shall pay
the cost to record the satisfaction or release of any mortgage or lien required
to be satisfied by Seller. Buyer and Seller shall each pay 50% of the charges,
if any, of Escrowee for escrow services or closing or settlement services. The
parties shall pay any costs as expressly provided elsewhere in this Contract and
shall adjust all other closing charges in accordance with the custom in the
county in which the Premises are located.

 

 
15

--------------------------------------------------------------------------------

 

Lino Lakes Sale Contract

Final July 20, 2015

  

8.4     Seller, at its sole cost and expense, at the Closing, shall terminate
its management agreement with respect of the Premises and shall discharge the
employees of the Premises or transfer them to other operations and pay all
compensation due the employees through the date of Closing.

 

9.

Brokerage.

 

Buyer represents that the only broker who has been involved with the negotiation
of this Contract and the purchase of the Premises pursuant thereto is Colliers
International (represented by Mark Kolsrud and Colin Ryan), having an address at
4350 Baker Road, Suite 400, Minnetonka, Minnesota 55343 (the "Broker") and there
are no other persons entitled to a commission in connection with this
transaction by reason of Buyer's acts. Seller agrees to pay the commissions due
to the Broker in accordance with a separate agreement and to indemnify Buyer
against any claims of and liabilities to the Broker or any other person for
brokerage commissions, finders' fees or other remuneration arising from this
Contract or the transactions contemplated by this Contract by reason of Seller’s
acts. Buyer agrees to indemnify Seller against any claims of and liabilities to
any person (other than the Broker) for brokerage commissions, finder's fees or
other remuneration arising from this Contract or the transaction contemplated by
this Contract by reason of Buyer’s acts.

 

10.

Escrow Provisions.

 

10.1     Seller and Buyer hereby appoint Escrowee to serve as such pursuant to
the terms of this Contract. The parties acknowledge that Escrowee is acting
solely as a stakeholder at their request and for their convenience and as such
shall not be deemed to be the agent of either of the parties.

 

10.2     Buyer shall pay the sum or sums, as applicable, to be paid under 1.1(b)
by wire transfer to Escrowee. As soon as practicable after collection, Escrowee
shall hold the proceeds thereof in escrow, in an escrow account and shall invest
the proceeds in an interest bearing account of a Federally insured banking
institution. Escrowee shall apply the Deposit as provided in the separate escrow
instructions referred to in 7.2(a) or, in any other case, as expressly provided
in this Contract. The tax identification numbers of the parties are set forth
opposite their signatures to this Contract.

 

10.3     The duties of Escrowee shall be determined solely by the express
provisions of this Contract and the separate escrow instructions referred to in
7.2. If there is any dispute or doubt as to which party is entitled to the
Deposit, Escrowee may hold the Deposit until receipt of a written authorization
signed by the parties or a final judgment of a court of competent jurisdiction
directing the disposition of the Deposit. In the absence of such authorization,
the parties authorize Escrowee, without creating any obligation on the part of
Escrowee, if this Contract or the Deposit becomes involved in litigation, to
deliver the Deposit to the clerk of the court in which the litigation is pending
or, if it is threatened with litigation, to interplead all interested parties in
the court of general jurisdiction in the county in which the Premises are
located and to deliver the Deposit to the clerk of that court; and upon such
delivery, Escrowee shall be fully relieved and discharged of any further
responsibilities under this Contract.

 

 
16

--------------------------------------------------------------------------------

 

Lino Lakes Sale Contract

Final July 20, 2015

  

10.4     The Deposit shall be paid by Escrowee to Seller at Closing and credited
against the Purchase Price. If the Closing does not occur due to the exercise of
a Termination Option, the Deposit shall be paid to Buyer unless the conditions
of the specific Termination Option shall provide otherwise.

 

11.

Assignments

 

11.1     Buyer's interest under this Contract may not be assigned without
Seller’s prior written consent; except, without Seller’s consent, Buyer’s
interest under this Contract may be assigned to a wholly owned subsidiary of
Buyer or affiliate under common control or ownership with Buyer, a joint venture
between Buyer and Alex Brown Realty, Inc., or a purchasing entity in which one
or more partners of the Buyer, or related entities, such as trusts, have an
ownership interest of not less than 51% of the purchasing entity. Buyer shall
not be released from its obligations under this Contract upon any assignment and
Buyer's obligations shall remain in full force and effect.

 

12.

Notices

 

All notices, requests, consents and other communications required or permitted
to be delivered hereunder shall be in writing and shall be delivered by Federal
Express or other air courier or by telefacsimile, as follows: 

 

To Escrowee at:   First American Title Insurance Company     1900 McGladrey
Plaza     801 Nicollet Mall     Minneapolis, MN 55402     Phone No.:     (612)
305-2000     Telefax No.:     (612) 305-2001     Attn:     Kristi Broderick    
Email:     kbroderick@firstam.com      

To Buyer at:

 

The address first above given

   

Attn.:

Jeff Josephs

   

Phone No.:

(612) 877-8024

   

Telefax No.:

(612) 677-3730

  

 
17

--------------------------------------------------------------------------------

 

Lino Lakes Sale Contract

Final July 20, 2015

 

With a copy to:

 

Lindquist & Vennum LLP

4200 IDS Center,

80 S 8th Street

Minneapolis, MN 55402

   

Attn:

Anne M. Olson, Esq.

   

Phone No.: (612) 371-3976

   

Telefax No.:

(612) 371-3207

     

To Seller at:

 

The address first above given

   

Attn.:

Martin J. Cawley

   

Phone No.:

(212) 408-2992

   

Attn: Cindy Miata

   

Phone No.:

(212) 408-2916

   

Telefax No.:

(212) 603-4965

     

With a copy to:

 

Ingram Yuzek Gainen Carroll & Bertolotti, LLP
250 Park Avenue, 6th Floor
New York, New York 10177

   

Attn.:

Shane O’Neill, Esq.

   

Phone No.:

(212) 907-9605

   

Attn: Deborah N. Korman, Esq.

   

Phone No.: (212) 907-9656

   

Telefax No.:

(212) 907-9681

 

Any party hereto may, from time to time, designate any other address to which
such notice, request, consent or other communication addressed to it shall be
sent. All such communications shall be effective on delivery. Counsel for any
party may give notices to the other party with the same effect as if given by
the party.

 

13.

Expenses

 

Whether or not the transactions contemplated under this Contract are
consummated, each party hereto shall pay its own expenses incident to the
preparation and performance of this Contract, including, without limitation,
attorneys' fees.

 

14.

Survival of Agreements

 

Except as expressly herein provided to the contrary, the covenants, agreements,
representations and warranties made herein shall survive the execution and
delivery of this Contract and the consummation of the transactions contemplated
herein; provided that Buyer must give notice of any breach of any such surviving
covenants, agreements, representations and warranties on or before the 180th day
after the Closing as a condition to the enforcement of any rights with respect
to any such covenants, agreements, representations and warranties; except for
fraud in the inducement, Seller's liability for all breaches of those covenants,
agreements, representations and warranties shall be limited to $200,000 in the
aggregate; and Buyer shall have no right of rescission for any such breach.

 

 
18

--------------------------------------------------------------------------------

 

Lino Lakes Sale Contract

Final July 20, 2015

  

15.

Entire Agreement

 

This Contract (including all schedules annexed hereto) contains the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior understandings, if any, with respect thereto. This Contract
may not be modified, changed, supplemented or terminated, nor may any
obligations hereunder be waived, except by written instrument signed by the
party to be charged or by his agent duly authorized in writing or as otherwise
expressly permitted herein. The parties do not intend to confer any benefit
hereunder on any person, firm or corporation other than the parties hereto.

 

16.

Waivers; Extensions

 

No waiver of any breach of any agreement or provisions herein contained shall be
deemed a waiver of any preceding or succeeding breach thereof or of any other
agreement or provisions herein contained. No extension of time for performance
of any obligations or acts shall be deemed an extension of the time for
performance of any other obligations or acts.

 

17.

No Recording

 

The parties each agree that neither this Contract nor any memorandum or notice
thereof shall be recorded.

 

18.

Counterparts; Captions

 

This Contract may be executed in counterparts, each of which shall be deemed an
original. The captions are for convenience of reference only and shall not
affect the construction to be given any of the provisions hereof.

 

19.

Pronouns; Joint and Several Liability

 

All pronouns and nouns and any variations thereof shall be deemed to refer to
the masculine, feminine or neuter, singular or plural, as the identity of the
parties may require. If Buyer consists of two or more parties, the liability of
such parties shall be joint and several.

 

20.

Claims

 

Whenever any party shall learn through the filing of a claim or the commencement
of a proceeding by a third party or otherwise of the existence of any liability
for which another party is or may be responsible under this Contract, such party
shall notify the other party promptly and furnish such copies of documents (and
make originals thereof available) and such other information as such party may
have which may be used or useful in the defense of such claims and shall afford
said other party full opportunity to defend same in the name of any party and
shall generally cooperate with the other party in the defense of any such
claims.

 

21.

Limitation of Liability

 

21.1     If Seller shall default in any material respect prior to Closing, then
Buyer may, at its sole option, either: (i) exercise a Termination Option and
receive a refund of the Deposit; or (ii) have the right to enforce this Contract
by obtaining specific performance of its terms and provisions. Buyer must
exercise its option to sue for specific performance within ninety (90) days
after Seller’s default or Buyer shall be deemed to have elected to exercise a
Termination Option. Buyer shall not be entitled to any other remedy for damages
or otherwise which it may have at law or in equity as a consequence of such
default.

 

 
19

--------------------------------------------------------------------------------

 

Lino Lakes Sale Contract

Final July 20, 2015

  

21.2     BUYER AND SELLER HEREBY ACKNOWLEDGE AND AGREE THAT SELLER'S DAMAGES IN
THE EVENT OF DEFAULT BY BUYER TO PURCHASE THE PREMISES WOULD BE DIFFICULT OR
IMPOSSIBLE TO DETERMINE AND THE DEPOSIT (AS DEFINED IN 0) IS THE PARTIES' BEST
AND MOST ACCURATE ESTIMATE OF THE DAMAGES SELLER WOULD SUFFER IN THE EVENT THE
TRANSACTION PROVIDED FOR IN THIS CONTRACT FAILS TO CLOSE BY REASON OF BUYER'S
DEFAULT. IF BUYER SHALL DEFAULT IN ANY MATERIAL RESPECT AND SELLER SHALL NOT
HAVE DEFAULTED IN ANY MATERIAL RESPECT, SELLER MAY EXERCISE A TERMINATION OPTION
AND ESCROWEE SHALL PAY OVER THE DEPOSIT TO SELLER AS LIQUIDATED DAMAGES AND NOT
A PENALTY, AND THE RETENTION OF THE DEPOSIT SHALL BE THE SOLE REMEDY OF SELLER
(EXCEPT FOR ANY DEFAULTS UNDER 2.2).

 

22.

Governing Law

 

The terms of this Contract shall be governed by and construed in accordance with
the laws of the State in which the Premises are located.

 

23.

Miscellaneous

 

If the day for performance of any action described in this Contract shall fall
on a Saturday, Sunday or a day on which the banks are closed in New York or in
the State in which the Premises are located, the time for such action shall be
extended to the first business day after such Saturday, Sunday or day on which
the banks are closed.

 

 

 

 

[SIGNATURES APPEAR ON FOLLOWING PAGE] 

 

 
20

--------------------------------------------------------------------------------

 

Lino Lakes Sale Contract

Final July 20, 2015

  

IN WITNESS WHEREOF, Seller and Buyer have duly executed this Contract as of the
date first above written.

 

SELLER:

 

LINO LAKES REALTY, LLC,  

 

 

a Delaware limited liability company  

 

 

By:     

SBP Manager, Inc.,

 

 

 

a Delaware corporation, its Manager

       

 

 

 

By: ___________________________

 

 

 

Name: Martin J. Cawley

 

 

 

Title: Vice President

 

 

 

 

 

 

Tax I.D. No.: 56-2532554  

 

 

 

 

BUYER:

 

BIYNAH INDUSTRIAL PARTNERS, LLC,  

 

 

a Minnesota limited liability company,

 

 

 

 

 

 

By:     ________________________

 

 

Name:     Jeff Josephs

 

 

Title:     Managing Principal

 

 

 

 

 

 

Tax I.D. No.: _________________

 

 

 

 

 

 

 

 

 

The undersigned accepts appointment as Escrowee, acknowledges receipt of ONE
HUNDRED THOUSAND DOLLARS ($100,000) by wire, and agrees to hold it in accordance
with and subject to the terms of the foregoing Contract.

 

ESCROWEE:

FIRST AMERICAN TITLE INSURANCE COMPANY

   

 

          By:___________________________________    

Name: ____________________________

   

Title: ___________________________

 

  

 
21

--------------------------------------------------------------------------------

 

Lino Lakes Sale Contract

Final July 20, 2015

 

SCHEDULE 1

 

Legal Description of the Land

 

 

All that certain real property located in the County of Anoka, State of
Minnesota, described as follows:

 

Lot 2, Block 1, Marshan Lake Industrial Park as shown on plat of record as
Document No. 1903842, Anoka County, Minnesota. 

 

 
22

--------------------------------------------------------------------------------

 

Lino Lakes Sale Contract

Final July 20, 2015

 

SCHEDULE 2.1(a)

 

Specific Due Diligence Documents

 

1.  

American Industrial Real Estate Association Standard Industrial/Commercial
Single-Tenant Lease- -Net by and between Panattoni Development Company, LLC or
Assignee, as lessor, and Distribution Alternatives, Inc., a Minnesota
corporation, as lessee, dated August 22, 2003; First Amendment dated October

30, 2003.

Assignment of Lessor's Interest in Lease dated October 5, 2005.

    2.  A copy of operating statements pertaining to the Premises for 2015 year
to date and the three full calendar years preceding.     3.   A copy of Seller’s
income and expense budget for the current year.     4.  Delinquency report
listing all tenants with payment delinquencies –NONE.     5.  Copies of prior
year expense reconciliation calculations and invoices for each tenant for the
past two (2) calendar years. None – the Tenant reimburses taxes as they are
paid.     6.  Copies of property tax bills for the most recent three (3) years.
    7.  Copies of all utility expense bills for the most recent 12 months. None.
Utilities are paid by the tenant. Neither Seller nor its managing agents see the
bills.     8.  A copy of the most recent environmental reports or site
assessments related to the Premises prepared for the benefit of Seller.    

9.

A “loss history” reflecting any and all insurance claims made concerning the
Premises over the last three (3) years. There have been two events. In 2011 a
wind storm lifted a portion of the roof.  Seller filed an insurance claim and
fixed the roof at a total cost of about $56,000. Seller has numerous documents
related to this including the AIA Contract for repair. Buyer should inform
Seller if it would like the entire file and correspondence or just the AIA
Contract. The second incident is related to a steel support beam that was hit by
an employee of the Tenant with a fork lift in 2011. The tenant paid for the
repair and all damages. Seller hired a structural engineer to confirm the
repair. Buyer should inform Seller if it would like the entire file relating to
this incident.

    10.   A list of tangible personal property used in connection with the
Premises. NONE

 

11.

The lease files for all tenants, including the Leases, amendments, guaranties,
any letter agreements and assignments which are then in effect, as well as all
tenant financial statements. Distribution Alternatives, Inc. is the only tenant.
The only other agreement is an Access Agreement with Comcast for cable
connection. The most recent financial information Seller has is from 2013.

  

 
23

--------------------------------------------------------------------------------

 

Lino Lakes Sale Contract

Final July 20, 2015

 

12.

Written correspondence files related to the Leases. This is available for review
at the following office: Sentinel Property Management Corp., 43 Main Street
S.E., Suite 232, Minneapolis, MN 55414, Attn: Mary Waldrop, Phone 612-379-2438,
waldrop@sentinelcorp.com.

   

13.

Maintenance work orders for the 12 months preceding the Effective Date and
warranties, if any, on roofs, air conditioning units, fixtures and equipment. No
work orders; all equipment is maintained by Tenant.

   

14.

Plans and specifications for the Improvements. Seller has a set of original
drawings from the original developer, Panattoni. Buyer should inform Seller if
Seller should have them sent out for duplication. There are also specifications
attached to the tenant Lease.

   

15.

Licenses, permits and certificates of occupancy relating to the Premises. Seller
only has a certificate of occupancy.

 

 
24

--------------------------------------------------------------------------------

 

Lino Lakes Sale Contract

Final July 20, 2015

 

SCHEDULE 2.5

 

Form of SNDA

 

 

 

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT
(Commercial Real Estate)


 

THIS AGREEMENT, made effective as of the ____ day of ____________, 2015, by and
between _____________________________________ (“Tenant”), and
____________________, a ___________________ (“Lender”), and/or its participants,
successors or assigns.

 

W I T N E S S E T H:

 

A.     WHEREAS, by Lease dated _____________________________ (hereinafter
referred to as the “Lease”), ____________________________ (together with its
successors and assigns, which as of the date of Loan Agreement will include the
undersigned as landlord) (“Landlord”) leased and rented to Tenant a portion of
the real property commonly known as _____________________________, a legal
description of which is attached as Exhibit A (the “Property”); and

 

B.     WHEREAS, Landlord has obtained or will obtain a loan from Lender secured
by, among other things, a Mortgage, Security Agreement, Assignment of Leases and
Rents and Fixture Financing Statement encumbering, among other things, the
Property (the “Mortgage”), and as a condition to making such loan, it was agreed
between Landlord and Lender that Landlord would obtain from Tenant certain
written agreements; and

 

C.     WHEREAS, Tenant and Lender desire hereby to establish certain rights,
safeguards, obligations and priorities with respect to their respective
interests by means of the following agreement.

 

NOW THEREFORE, for and in consideration of the premises and of the mutual
covenants and promises herein contained, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Tenant and Lender agree as follows:

 

 
25

--------------------------------------------------------------------------------

 

Lino Lakes Sale Contract

Final July 20, 2015

 

1.     The Lease and the rights of Tenant thereunder are and shall be subject
and subordinate to the lien of the Mortgage and to all of the terms, conditions
and provisions thereof, to all advances made or to be made thereunder, to the
full extent of the principal sum, interest thereon and other amounts from time
to time secured thereby, and to any renewal, substitution, extension,
modification or replacement thereof, including any increase in the indebtedness
secured thereby or any supplements thereto. In the event that Lender or any
other person (the Lender, any other such person and their successors and assigns
being referred to herein as the “Purchaser”) acquires title to the Property
pursuant to the exercise of any remedy provided for in the Mortgage or by reason
of the acceptance of a deed in lieu of foreclosure, Tenant covenants and agrees
to attorn to and recognize and be bound to Purchaser as its new Landlord, and
subject to the other terms, provisions and conditions of this Agreement, the
Lease shall continue in full force and effect as a direct Lease between Tenant
and Purchaser.

 

2.     So long as the Lease is in full force and effect and Tenant shall not be
in default under any provision of the Lease or this Agreement, and no event has
occurred which has continued to exist for a period of time (after notice, if
any, required by the Lease) as would entitle Landlord to terminate the Lease or
would cause, without further action by Landlord, the termination of the Lease or
would entitle Landlord to dispossess the Tenant thereunder:

 

(a)     the right of possession of Tenant to the Property shall not be
terminated or disturbed by any steps or proceedings taken by Lender in the
exercise of any of its rights under the Mortgage; and

 

(b)     the Lease shall not be terminated or affected by said exercise of any
remedy provided for in the Mortgage, and Lender hereby covenants that any sale
by it of the Property pursuant to the exercise of any rights and remedies under
the Mortgage or otherwise, shall be made subject to the Lease and the rights of
Tenant thereunder.

 

3.     In no event shall Lender or any other Purchaser be:

 

(a)     liable for any act or omission of any prior landlord;

 

(b)     liable for the return of any security deposit which has not been
delivered to the Purchaser;

 

(c)     subject to any offsets or defenses which the Tenant might have against
any prior landlord;

 

(d)     bound by any payment of base rent or additional rent which the Tenant
might have paid to any prior landlord for more than the current month;

 

(e)     bound by any provisions of the Lease regarding commencement or
completion of construction of the Property; or

 

(f)     bound by any warranties of construction provided by Landlord under the
Lease.

 

4.     Tenant agrees to give prompt written notice to Lender of any default by
the Landlord under the Lease which would entitle Tenant to cancel the Lease or
abate the rent payable thereunder, and agrees that notwithstanding any provision
of Lease, no notice of cancellation thereof shall be effective unless Lender has
received the notice aforesaid and has failed within 30 days of the date of
receipt thereof to cure, or if the default cannot be cured within 30 days, has
failed to commence and to pursue diligently the cure of the Landlord’s default
which gave rise to such right of cancellation or abatement. Tenant further
agrees to give such notices to any successor-in-interest of Lender, provided
that such successor-in-interest shall have given written notice to Tenant of its
acquisition of Lender’s interest in the Mortgage and designated the address to
which such notices are to be sent.

 

 
26

--------------------------------------------------------------------------------

 

Lino Lakes Sale Contract

Final July 20, 2015

  

5.     Tenant acknowledges that, under the terms of the Mortgage, Landlord has
assigned to Lender the rentals under the Lease as additional security for said
loan, and Tenant hereby expressly consents to and recognizes such assignment,
and agrees to pay the rent to Lender or its nominee whenever Lender claims or
requests the rent under the terms of the Mortgage. If Purchaser, by succeeding
to the interest of Landlord under the Lease, should be become obligated to
perform the covenants of Landlord under the Lease, then upon any further
transfer of Landlord’s interest by Lender, all of such obligations shall
terminate as to Lender. Notwithstanding anything to the contrary in this
Agreement or the Lease, upon any attornment pursuant to this Agreement the Lease
shall be deemed to have been automatically amended to provide that Purchaser’s
obligations and liability under the Lease shall never extend beyond Purchaser’s
(or is successors’ or assigns’) interest, if any, in the Property from time to
time. Tenant shall look exclusively to Purchaser for payment or discharge of any
obligations of Purchaser under the Lease as affected by this Agreement. If
Tenant obtains any money judgment against Purchaser with respect to the Lease or
the relationship between Purchaser and Tenant, then Tenant shall look solely to
Purchaser’s interest in the Property to collect such judgment. Tenant shall not
collect or attempt to collect any such judgment out of any other assets of the
Purchaser.

 

6.     Tenant agrees that it will not, without the prior written consent of
Lender, do any of the following, and any such purported action without such
consent shall be void as against Lender:

 

(a)     make a prepayment in excess of one month of rent thereunder;

 

(b)     subordinate or permit subordination of the Lease to any lien subordinate
to the Mortgage; or

 

(c)     make or enter into any amendment or modification to or termination of
the Lease.

 

7.     Tenant agrees to certify in writing to Lender, upon request, whether or
not any default on the part of the Landlord exists under the Lease and the
nature of any such default.  

 

8.     Tenant agrees to deliver to Lender, or any other Purchaser, within thirty
(30) days after request therefor, a copy of Tenant’s most recent annual
financial statement.

 

9.     In the event there is any conflict between the terms of the Mortgage and
the Lease regarding the use of insurance proceeds or condemnation proceeds with
respect to the Property, the terms of the Mortgage shall control.

 

 
27

--------------------------------------------------------------------------------

 

 

Lino Lakes Sale Contract

Final July 20, 2015

 

10.     Lender shall not be liable with respect to any representations,
warranties or indemnities from Landlord, whether pursuant to the Lease or
otherwise, including, but not limited to, any representation, warranty or
indemnity related to the use of the Property, compliance with zoning, Landlord’s
title, Landlord’s authority, habitability or fitness for purposes or commercial
suitability, or hazardous wastes, hazardous substances, toxic materials or
similar phraseology relating to the environmental condition of the Property or
any portion thereof.

 

11.     The foregoing provisions shall be self-operative and effective without
the execution of any further instruments on the part of either party hereto.
However, Tenant agrees to execute and deliver to Lender or to any person to whom
Tenant herein agrees to attorn such other instruments as either shall request in
order to effect said provisions.

 

12.     The agreements herein contained shall be binding upon and shall inure to
the benefit of the parties hereto, their respective successors,
successors-in-interest and assigns, and, without limiting such, the agreements
of Lender shall specifically be binding upon any Purchaser of the Property at
foreclosure or otherwise.

 

13.     This agreement may not be modified other than by an agreement in writing
signed by the parties hereto or their respective successors-in-interest.

 

14.     This agreement may be signed in counterparts.

 

15.     If any term or provision of this Agreement shall to any extent be held
invalid or unenforceable, the remaining terms and provisions hereof shall not be
affected thereby, but each term and provision hereof shall be valid and
enforceable to the fullest extent permitted by law.

 

16.     All notices, demands, or other communications under this Agreement and
the other Loan Documents shall be in writing and shall be delivered to the
appropriate party at the address set forth below (subject to change from time to
time by written notice to all other parties to this Agreement). All notices,
demands or other communications shall be considered as properly given if
delivered personally or sent by first class United States Postal Service mail,
postage prepaid, or by Overnight Express Mail or by overnight commercial courier
service, charges prepaid, except that notice of Default may be sent by certified
mail, return receipt requested, charges prepaid. Notices so sent shall be
effective three (3) Business Days after mailing, if mailed by first class mail,
and otherwise upon delivery or refusal; provided, however, that non-receipt of
any communication as the result of any change of address of which the sending
party was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication. For purposes of notice, the address of the
parties shall be:

 

Landlord:

 

 

Tenant:

 

 

  

 
28

--------------------------------------------------------------------------------

 

Lino Lakes Sale Contract

Final July 20, 2015

 

Lender:

 

 

With a copy to:

 

 

 

Any party shall have the right to change its address for notice hereunder to any
other location within the continental United States by the giving of thirty (30)
days’ notice to the other party in the manner set forth hereinabove.

 

IN WITNESS WHEREOF, Tenant and Lender have caused this instrument to be executed
as of the day and year first above written.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK] 

 

 
29

--------------------------------------------------------------------------------

 

Lino Lakes Sale Contract

Final July 20, 2015

 

[SIGNATURE PAGE TO SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT]

 

 

TENANT:

 

           

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

          Its:    

 

STATE OF                                             )

)

COUNTY OF                                         )

 

The foregoing instrument was acknowledged before me the _____ day of
___________, 2015, by ____________________________, the ____________________ of
____________________, a ________________________, for and on behalf of the
__________________________.

 

 

 

 

 

  Notary Public  

 

 
30

--------------------------------------------------------------------------------

 

Lino Lakes Sale Contract

Final July 20, 2015

 

[SIGNATURE PAGE TO SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT]

 

 

LENDER:

 

           

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

  Name:            

 

Its:

 

 

 

STATE OF MINNESOTA                   )

)

COUNTY OF                                         )

 

The foregoing instrument was acknowledged before me the _____ day of __________,
2015, by _________________________________, the ___________________________ of
_______________________, a __________________, for and on behalf of the
______________________.

 

 

 

 

 

  Notary Public  

 

 
31

--------------------------------------------------------------------------------

 

Lino Lakes Sale Contract

Final July 20, 2015

 

[SIGNATURE PAGE TO SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT]

 

 

AGREED:

 

        LANDLORD:              

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

          Its:    

 

STATE OF                                             )

)

COUNTY OF                                         )

 

The foregoing instrument was acknowledged before me the _____ day of
___________, 2015, by ____________________________, the ____________________ of
____________________, a ________________________, for and on behalf of the
__________________________.

 

 

 

 

 

  Notary Public  

 

 
32

--------------------------------------------------------------------------------

 

Lino Lakes Sale Contract

Final July 20, 2015

  

EXHIBIT A

 

(Legal Description) 

 

 
33

--------------------------------------------------------------------------------

 

Lino Lakes Sale Contract

Final July 20, 2015

 

SCHEDULE 2.6

 

Form of Estoppel Certificate

 

 

By Lease dated _____________________________ (hereinafter referred to as the
“Lease”), ____________________________ leased and rented to
_______________________________ ("Tenant") the real property commonly known as
_____________________________, a legal description of which is attached as
Exhibit A (the “Property”).

 

In respect to the Lease, Tenant hereby agrees and certifies to Biynah Industrial
Partners, LLC, a Minnesota limited liability company, its successors and
assigns, the proposed purchaser of the Property ("Purchaser" or "Landlord")),
and to ________________________________, Purchaser's lender, and/or its
participants, successors and assigns ("Lender"), the following:

 

1.     Tenant states that as of this date, the Lease is in full force and
effect, without modification, a copy of said Lease being attached hereto. Tenant
further states as follows:

 

(a)     Tenant is the tenant under the Lease for the Property. The monthly base
rent presently is $____________ per month.

 

(b)     The Lease term commenced or commences on _______________________. The
termination date of the Lease term, excluding renewals and extensions, is
________________. Tenant * [does not have the right to extend or renew the
Lease.] * [has the right to extend or renew the Lease for _________________
(______) ______________________ (________) year period(s).]

 

(c)     The Lease has not been assigned, modified, supplemented or amended in
any way by Tenant, except as described on the attached sheet (if any). The Lease
constitutes the entire agreement between the parties and there are no other
agreements concerning the Property, and Tenant is not entitled to receive any
concession or benefit (rental or otherwise) or other similar compensation in
connection with renting the Property other than as set forth in the Lease.

 

(d)     The Lease is valid and in full force and effect, and, to the best of
Tenant’s knowledge, no party thereto, their successors or assigns is presently
in default thereunder. Tenant has no defense, set-off or counterclaim against
Landlord arising out of the Lease or in any way relating thereto, and no event
has occurred and no condition exists, which with the giving of notice or the
passage of time, or both, will constitute a default under the Lease.

 

(e)     No rent or other sum payable under the Lease has been paid more than one
month in advance.

 

(f)     The amount of the security deposit, if any, to secure Tenant’s
performance under the Lease is $_______________.

 

Executed as of this ______ day of _______, 2015.

 

 
34

--------------------------------------------------------------------------------

 

Lino Lakes Sale Contract

Final July 20, 2015

  

TENANT:

 

_____________________________

 

By: __________________________

Name: ________________________

Title: _________________________

  

 
35

--------------------------------------------------------------------------------

 

Lino Lakes Sale Contract

Final July 20, 2015

 

SCHEDULE 3.1(c)

 

Pending Litigation

 

 

 

None 

 

 
36

--------------------------------------------------------------------------------

 

Lino Lakes Sale Contract

Final July 20, 2015

 

SCHEDULE 3.1(d)

 

Rent Roll

 

 

See attached (2 pages). 

 

 
37

--------------------------------------------------------------------------------

 

Lino Lakes Sale Contract

Final July 20, 2015

 

SCHEDULE 3.1(e)

 

Operating Statement

 

 

Annexed is the Operating Statement for 2015 (first six months), 2014 (full year)
and 2013 (full year) (1 page). 

 

 
38

--------------------------------------------------------------------------------

 

Lino Lakes Sale Contract

Final July 20, 2015

  

SCHEDULE 3.1(g)

 

Service Contracts

 

None. 

 

 
39

--------------------------------------------------------------------------------

 

Lino Lakes Sale Contract

Final July 20, 2015

 

SCHEDULE 7.3(a)

 

LIMITED WARRANTY DEED

 

State Deed Tax Due Hereon: $__________

Date: ____________, 2015

 

FOR VALUABLE CONSIDERATION, Lino Lakes Realty, LLC, a Delaware limited liability
company (“Grantor”), hereby conveys and quitclaims to __________________, a
___________, that certain real property located in Anoka County, Minnesota which
is described on the Exhibit A attached to this Deed (the “Property”), together
with all hereditaments and appurtenances belonging thereto. Grantor warrants
that:

 

 

(1)

this Deed conveys after-acquired title; and

 

 

(2)

Grantor has not done or suffered anything to encumber the Property, except for
the encumbrances described on the Exhibit B attached to this Deed.

 

Grantor certifies that it does not know of any wells on the Property.

 

GRANTOR:  

 

Lino Lakes Realty, LLC,  

 

 

a Delaware limited liability company  

 

 

By:  

SBP Manager, Inc.

 

 

 

a Delaware corporation

 

 

 

 

 

 

 

By: ___________________________

 

 

 

Name: Martin J. Cawley

 

 

 

Title: Vice President

                  

 

STATE OF NEW YORK                                     )

) ss:

COUNTY OF NEW YORK                                  )

 

On this ____ day of ________________, in the year 2015 before me, the
undersigned, a Notary Public in and said State, personally appeared
_______________________, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity(ies), and that by his/her/their signature(s) on
the instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

 

 

 

 

  Notary Public  

 

My Commission Expires: _________________________

 

 
40

--------------------------------------------------------------------------------

 

Lino Lakes Sale Contract

Final July 20, 2015

 

THIS INSTRUMENT WAS DRAFTED BY:  

 

Tax Statements for the Property  

 

 

 

should be sent to grantee at:  

 

 

 

 

 

 

 

 

 

 

 

 
41

--------------------------------------------------------------------------------

 

Lino Lakes Sale Contract

Final July 20, 2015

  

SCHEDULE A TO LIMITED WARRANTY DEED

  

LEGAL DESCRIPTION OF THE PROPERTY

 

 

All that certain real property located in the County of Anoka, State of
Minnesota, described as follows:

 

Lot 2, Block 1, Marshan Lake Industrial Park as shown on plat of record as
Document No. 1903842, Anoka County, Minnesota. 

 

 
42

--------------------------------------------------------------------------------

 

Lino Lakes Sale Contract

Final July 20, 2015

 

SCHEDULE B TO LIMITED WARRANTY DEED

 

SCHEDULE OF PERMITTED EXCEPTIONS

 

 
43

--------------------------------------------------------------------------------

 

Lino Lakes Sale Contract

Final July 20, 2015

 

SCHEDULE 7.3(b)

  

Assignment and Assumption of Lease and Other Property Rights

 

 

ASSIGNMENT AND ASSUMPTION (“Agreement”) dated as of this ___ day of _________,
2015 between LINO LAKES REALTY, LLC, a Delaware limited liability company,
having an office c/o Sentinel Real Estate Corporation, 1251 Avenue of the
Americas, New York, New York 10020 ("Assignor") and ___________________________,
a _____________ ________________, having an address _________________________
("Assignee").

 

W I T N E S S E T H:

 

WHEREAS:

 

A.     Assignor and Assignee entered into a certain contract dated June ___,
2015 (the "Contract") pursuant to which Assignor agreed to sell and Assignee
agreed to purchase certain real property located at 435 Park Court, Lino Lakes
(Anoka County), Minnesota 55014 (said real property and improvements thereon
being herein collectively referred to as the "Premises"), more particularly
described in the Contract.

 

B.     The Contract provides for the transfer and assignment and assumption of
certain interests and rights in addition to the Premises more particularly
described therein; and

 

C.     The Contract provides for the execution of an assignment and assumption
covering said rights and interests.

 

NOW THEREFORE, in consideration of Ten ($10.00) Dollars and other good and
valuable consideration, the receipt of which is hereby acknowledged, Assignor
hereby assigns to Assignee all of its right, title and interest in and to the
following:

 

1.     The lease (the "Lease") and any tenant security deposits and prepaid
rents (the “Security Deposits”), all of which are more particularly described in
Exhibit "A" attached hereto and made a part hereof;

 

2.     The service contracts and other agreements relating to the Premises and
described in Exhibit "B" attached hereto and made a part hereof (the "Service
Contracts");

 

3.     To the extent assignable, the warranties of the manufacturers and
suppliers of the fixtures and equipment installed at the Premises (the
"Warranties").

 

4.     To the extent assignable, governmental permits, licenses and certificates
relating to the Premises, and to the extent provided in the Contract, all
marketing, advertising, promotional material and photographs for the Premises.

 

 
44

--------------------------------------------------------------------------------

 

Lino Lakes Sale Contract

Final July 20, 2015

  

TO HAVE AND TO HOLD the same unto Assignee, its successors and assigns from and
after the date hereof.

 

Assignor hereby agrees to indemnify, defend and hold Assignee harmless from and
against any and all claims, losses, costs, damages and obligations arising on or
before the date hereof under the Leases, the Security Deposits and the Service
Contracts which have been assigned hereby.

 

Assignee hereby assumes the obligations of Assignor arising after the date
hereof under the Leases, the Security Deposits, and the Service Contracts and
agrees to indemnify and hold Assignor harmless from and against any and all
claims, losses, costs, damages and obligations arising after the date hereof
under the Leases, the Security Deposits and the Service Contracts which have
been assigned hereby.

 

This Agreement may be executed in counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
agreement. This Agreement shall become effective only after each of the parties
hereto shall have executed and delivered it to the other.

 

IN WITNESS WHEREOF, the parties hereto executed this Agreement as of the date
first above written.

 

ASSIGNOR: 

 

LINO LAKES REALTY, LLC,  

 

 

a Delaware limited liability company  

 

 

By:  

SBP Manager, Inc.

 

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

 

By: ___________________________

 

 

 

Name: Martin J. Cawley

 

 

 

Title: Vice President

            

ASSIGNEE:

________________________________________________________,
a _____________________________ _________________________

   

By:

_______________________, a _____________ _____________
its _____________________________

   

By:___________________________________

   

Name: ___________________________

   

Title: ___________________________

 

  

 
45

--------------------------------------------------------------------------------

 

Lino Lakes Sale Contract

Final July 20, 2015

 

Exhibit “A” to the Assignment and Assumption Agreement

 

Lease

 

(i)

American Industrial Real Estate Association Standard Industrial/Commercial
Single-Tenant Lease- -Net by and between Panattoni Development Company, LLC or
Assignee, as lessor, and Distribution Alternatives, Inc., a Minnesota
corporation, as lessee, dated August 22, 2003

(ii)

First Amendment dated October 30, 2003

(iii)

Assignment of Lessor's Interest in Lease dated October 5, 2005

 

Security Deposit: $25,000

 

Prepaid Rents: _________

 

 
46

--------------------------------------------------------------------------------

 

Lino Lakes Sale Contract

Final July 20, 2015

 

Exhibit “B” to the Assignment and Assumption Agreement

 

Service Contracts

 

 

 

47